234 Ga. 187 (1975)
215 S.E.2d 8
TRUST COMPANY OF GEORGIA
v.
MONTGOMERY.
29765.
Supreme Court of Georgia.
Submitted March 24, 1975.
Decided April 17, 1975.
Lucian Lamar Sneed, John W. Bland, Jr., for appellant.
J.L. Jordan, for appellee.
PER CURIAM.
This case was appealed to the Court of Appeals and *188 transferred here by that court because it was considered that one of the issues in the case involved the constitutionality of Code Ann. §§ 109A-9-503 and 109A-9-504 (Ga. L. 1962, pp. 156, 422).
During the trial of the case, the trial judge expressed some doubt about the constitutionality of these sections of the Uniform Commercial Code, and appellant asserts in its enumeration of errors that the trial court erroneously held these sections unconstitutional. However, neither the transcript nor the final judgment confirms that the trial court actually ruled on the constitutionality of these sections of the statute. The case was tried before the court without the intervention of a jury and at the close of the trial, the court announced to counsel that an order would be drawn and a copy forwarded to both sides.
The notice of appeal is from the order drawn by the trial court which is a final judgment in the case. The pertinent part of this final judgment reads as follows:
"The plaintiff and defendant entered into a conditional sales security agreement. Under this agreement the plaintiff financed the sale of a 1969 Plymouth which the note secured payments of $78.33 were to begin on February 9, 1972 and on the same day of each succeeding month. The defendant got behind in his payments. The plaintiff repossessed, without any hearing, the automobile and is suing on the balance due after having given credit for funds from the sale of the automobile. Twice the defendant was 30 days late in this payment, twice he was four months behind in his payments and once he was five months behind. There was no notice from the plaintiff to the defendant that a strict compliance of the original terms would be insisted upon. Therefore, judgment is rendered in favor of the defendant."
We conclude that the trial court did not rule on the constitutionality of these sections of the Uniform Commercial Code and that the present case is not one "in which the constitutionality of any law of the State of Georgia or of the United States [has been] drawn in question ..." Const. Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). Therefore, this case is returned to the Court of Appeals for decision.
*189 Returned to the Court of Appeals. All the Justices concur.